PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Felber, et al.
Application No. 15/573,701
Filed: November 13, 2017	
Attorney Docket No. 077867-1061393-612100US
:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.182, filed April 28, 2022, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 28, 2022, to revive the above-identified application. The requisite $420 petition fee for expedited consideration has been received.
 
The petition under 37 CFR 1.182 is GRANTED.
 
The petition under 37 CFR 1.137(a) is GRANTED. 

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Peter F. Corless appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed July 20, 2021, which set a shortened statutory period for reply of three (3) months. A three (3) month extension of time under the provisions of 37 CFR 1.136(a) were obtained on January 20, 2021. Accordingly, this application became abandoned on January 21, 2022. The Office mailed a Notice of Abandonment on February 10, 2022. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), submission under 37 CFR 1.114 and payment of the RCE fee of $1360.00 (previously received January 20, 2022), Oath or Declaration under 37 CFR 1.63 for all five inventor’s and $140.00 processing fee, (2) the petition fee of $2100.00, and (3) an adequate statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 1633 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114 on April 28, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:    Peter F Corless
        MINTZ LEVIN COHN FERRIS GLOVSKY 
        AND POPEO, P.C.
        One Financial Center
        Boston, Massachusetts 02111